 

Exhibit 10.2



 

WAIVER

 

This Waiver (this “Waiver”) is entered into as of January 9, 2017, by and
between Great Basin Scientific, Inc., a Delaware corporation (the “Company”),
and the undersigned holder (the “Holder”) which is one of the holders
(“Holders”) of shares of the Company’s Series F Preferred Stock (“Series F
Preferred Shares”) with reference to the following facts:

 

A.           On November 2, 2016, the Company issued to the Holders, in exchange
for the their outstanding aggregate principal amount of senior secured
convertible notes of the Company issued on December 30, 2016, Series F Preferred
Shares convertible into shares of the Company’s common stock (the “Conversion
Shares”) pursuant to the terms of the Series F Preferred Shares as set forth in
the Certificate of Designations for the Series F Preferred Stock (the “Series F
Certificate of Designations”).

 

B.           In accordance with the terms of Sections 15(a), 15(c), 15(d) and
15(e) of the Series F Certificate of Designations, the Company agreed that until
all of the Series F Preferred Shares have been converted, redeemed or otherwise
satisfied in accordance with their respective terms, the Company shall not, and
the Company shall not permit any of its Subsidiaries without the prior written
consent of the Required Holders to, directly or indirectly: (i) incur or
guarantee, assume or suffer to exist any Indebtedness, other than Permitted
Indebtedness, (ii)  redeem, defease, repurchase, repay or make any payments in
respect of, by the payment of cash or cash equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any Indebtedness (other than the Preferred
Shares), whether by way of payment in respect of principal of (or premium, if
any) or interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Triggering Event has occurred and is continuing, (iii)  redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (including, without limitation Permitted Indebtedness other than
the Preferred Shares), by way of payment in respect of principal of (or premium,
if any) such Indebtedness prior to the scheduled maturity date of such
Indebtedness. or (iv) redeem or repurchase its Equity Interest (other than the
Preferred Shares), or permit any Subsidiary to redeem or repurchase its Equity
Interests (except on a pro rata basis among all holders thereof) or declare or
pay any cash dividend or distribution on any Equity Interest of the Company or
of its Subsidiaries (other than the Preferred Shares), without, in each case,
the prior express written consent of the Required Holders (collectively, the
“Negative Covenants”).

 

C.           On August 15, 2016, the Company filed a Registration Statement on
Form S-1 (File No. 333-213144), as amended on December 2, 2016 related to a
proposed offering of the Company anticipated to consist of a unit comprised of
one share of 12.5% Mandatorily Convertible Series G Preferred Stock, stated
value of $1,000 per share (the “Series G Preferred Stock”), and one Series I
Warrant to purchase one share of Common Stock for gross aggregate proceeds from
the offering of approximately $8,000,000, with each Series I Warrant anticipated
to be exercisable at a price equal to the set price for the conversion of the
Series G Preferred Stock for a period of five years.

 

 

 

 

D.           The Series G Preferred Stock are entitled to receive cumulative
non-cash dividends at the rate of 12.5% per annum, beginning to accrue on March
1, 2017, and payable on the first business day of each month thereafter, to
holders of record on the 15th day of the preceding month and on each conversion
date (“Series G Dividends”). The dividends will not be cash dividends, but will
accrete to and increase the outstanding stated value of the Series G Preferred
Stock. If the Series G Preferred Stock remains outstanding 15 trading days after
the date of issuance of the Series G Preferred Stock, dividends will not begin
to accrue on March 1, 2017, if we meet certain equity conditions during a
specified time period.

 

E.           The Company desires to obtain a waiver of the Negative Covenants
(Sections 15(a), 15(c), 15(d) and 15(e) of the Series F Certificate of
Designations) solely in connection with the issuance of the Series G Preferred
Stock, the payment of any non-cash Series G Dividends which may accrue and
become payable pursuant to the terms of the Series G Preferred Stock and the
accretion of such non-cash dividends to the Series G Preferred Stock.

 

F.           In compliance with Section 29(b) of the Series F Certificate of
Designations, this Waiver shall serve as a written consent in lieu of a meeting
of the holders of the Series F Preferred Stock in accordance with Delaware
General Corporation Law, and shall only be effective upon the execution and
delivery of this Waiver and waivers in form and substance identical to this
Waiver (the “Other Waivers”) by other holders of Series F Preferred Shares (each
an “Other Holder”) representing on the Closing Date at least fifty-one percent
(51%) of the aggregate Stated Value (as defined in the Series F Certificate of
Designations) of the Series F Preferred Shares issued on the Closing Date and
shall include the Lead Investor so long as the Lead Investor and/or any of its
affiliates collectively hold at least five percent (5%) of the Series F
Preferred Shares, in the aggregate (the “Required Holders”) (such time, the
“Effective Time”).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Waiver. The Holder hereby waives, effective as of the Effective Time
the Company’s obligation to comply with the Negative Covenants (Sections 15(a),
15(c), 15(d) and 15(e) of the Series F Certificate of Designations) solely in
connection with the issuance of the Series G Preferred Stock, the payment of any
non-cash Series G Dividends which may accrue and become payable pursuant to the
terms of the Series G Preferred Stock and the accretion of such dividends to the
Series G Preferred Stock. For the avoidance of doubt, the waivers contained in
this Section 1 shall not apply to the payment of any cash dividends with respect
to the Series G Preferred Stock.

 

 - 2 - 

 

 

2.          Acknowledgments. The Company hereby confirms and agrees that (i)
except with respect to the waivers set forth in Section 1 above that are
effective as of the Effective Time, the Series F Certificate of Designations and
the other Transaction Documents shall continue to be, in full force and effect;
(ii) the execution, delivery and effectiveness of this Waiver shall not operate
as an amendment of any right, power or remedy of the Holder except to the extent
expressly set forth herein.

 

3.          Fees And Expenses. [NTD: HB ONLY: The Company shall reimburse the
Holder for its legal fees and expenses in connection with the preparation and
negotiation of this Waiver and transactions contemplated thereby, by paying any
such amount to Schulte Roth & Zabel LLP (the "Holder Counsel Expense") by wire
transfer of immediately available funds in accordance with the written
instructions of Schulte Roth & Zabel LLP delivered to the Company. The Holder
Counsel Expense shall be paid by the Company whether or not the transactions
contemplated by this Waiver are consummated. Except as otherwise set forth
above, each party to this Waiver shall bear its own expenses in connection with
the transactions contemplated hereby.] [NTD: ALL OTHERS: Each party to this
Waiver shall bear its own expenses in connection with the transactions
contemplated hereby.].

 

4.          Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on January 9, 2016, the Company shall file
a Current Report on Form 8-K describing the terms of the transactions
contemplated by this Waiver in the form required by the 1934 Act and attaching
the form of this Waiver as an exhibit to such filing (including all attachments,
the "8-K Filing"). From and after the filing of the 8-K Filing with the SEC, the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents on the one hand, and the Holder or any of its
affiliates on the other hand, has terminated and is of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, affiliates, employees and
agents, not to, provide any Holder with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of the Holder. To the extent that the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
any Holder without the Holder’s consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

 - 3 - 

 

 

5.          Independent Nature of Holder Obligations and Rights. The obligations
of the Holder under this Waiver are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Waiver.
Nothing contained herein or in any Other Waiver, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Waiver or any Other Waiver and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Waiver or
any Other Waiver. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Waiver or, any Other Waiver, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

6.          No Third Party Beneficiaries. This Waiver is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

7.          Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission or by an e-mail
which contains a portable document format (.pdf) file of an executed signature
page, such signature page shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

8.          No Strict Construction. The language used in this Waiver will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

9.          Headings. The headings of this Waiver are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Waiver.

 

10.         Severability. If any provision of this Waiver is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Waiver so long as this Waiver as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 - 4 - 

 

 

11.         Amendments. No provision of this Waiver may be amended other than by
an instrument in writing signed by the Company and the Required Holders.

 

12.         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Waiver and the consummation of the transactions
contemplated hereby.

 

13.         Notice. Whenever notice is required to be given under this Waiver,
unless otherwise provided herein, such notice shall be given in accordance with
Section 24(a) of the Series F Certificate of Designations.

 

14.         Successors and Assigns. This Waiver shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

15.         Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meaning set forth in the Series F
Certificate of Designations.

 

16.         Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Waiver shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WAIVER OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

 - 5 - 

 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

      COMPANY:               GREAT BASIN SCIENTIFIC, INC.                 By:  
      Name: Jeff Rona         Title: Chief Financial Officer

 

[Signature Page to Series F Waiver – January 2017]

 

 

 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

 

  HOLDER:           By:      

Name: 

 

Title: 

           

 

[Signature Page to Series F Waiver – January 2017]

 

 

 

